TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00536-CR


Tommie Lee Rivers, Jr., Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO.3 OF WILLIAMSON COUNTY
NO. 10-08165-3, HONORABLE DOUG ARNOLD, JUDGE PRESIDING


O R D E R

PER CURIAM
		Appellant's brief on appeal was originally due December 14, 2011.  On counsel's
motions, the time for filing was extended to April 20, 2012.  Appellant's counsel has now filed a
motion requesting that the Court extend the time for filing appellant's brief to May 18, 2012.  We
grant the motion for extension of time and order appellant to file a brief no later than May 18, 2012.
No further extension of time will be granted and failure to comply with this order will result in the
referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate
Procedure.
		It is so ordered this 17th day of April, 2012.
 
Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish